 


109 HR 405 IH: Professional Educators Tax Relief Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 405 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Paul (for himself, Mr. Miller of Florida, Ms. Millender-McDonald, and Mr. Ryun of Kansas) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit for professional school personnel in grades kindergarten through grade 12. 
 
 
1.Short titleThis Act may be cited as the Professional Educators Tax Relief Act of 2005. 
2.Tax credit for professional school personnel in grades K–12 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Professional school personnel in grades K–12 
(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to $1,000. 
(b)Eligible individualFor purposes of this section, the term eligible individual means any individual— 
(1)who is employed— 
(A)on a full-time basis or in another capacity (including librarians) in any of the grades kindergarten through grade 12, or 
(B)in a position which involves regular contact with students in any of such grades, and 
(2)whose position involves the formulation or implementation of the academic program for any of the grades kindergarten through 12. 
(c)Cost-of-living adjustment 
(1)In generalIn the case of any taxable year beginning in a calendar year after 2005, the $1000 amount contained in subsection (a) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof. 
(2)RoundingIf any increase determined under paragraph (1) is not a multiple of $10, such increase shall be increased to the next highest multiple of $10. In the case of a married individual (as determined under section 7703) filing a separate return, the preceding sentence shall be applied by substituting $5 for $10 each place it appears.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Professional school personnel in grades K–12. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
